DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 19 and 24.
Cancelled: 1-18
Pending: 19-29. 
Response to Arguments
Applicant’s arguments, see page(s) 3-11, filed 07/01/2022, with respect to claim(s) 19-29 have been fully considered and are persuasive.  The rejection of claim(s) 19-29 has been withdrawn.
Allowable Subject Matter
Claim(s) 19-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are SHORE and JENKINSON.
SHORE discloses embodiments of the disclosure are drawn to apparatuses and methods for managing access counts of wordlines of a memory. Repeated access to an aggressor wordline may cause increased data degradation in nearby victim wordlines of the memory. The access count of a given wordline may be stored in counter memory cells positioned along that wordline. When the wordline is accessed, the counter memory cells may be read out to refresh circuit, which may determine the access count based on the values stored in the counter memory cells. If the access count is below a threshold, the access count may be incremented and written back to the counter memory cells. If the access count is above the threshold, the refresh circuit may signal that the accessed wordline is an aggressor, and may reset the value of the access count before writing it back to the counter memory cells.
JENKINSON discloses embodiments of the disclosure are drawn to apparatuses, systems, and methods for dynamic refresh allocation. Memories may be subject to row hammer attacks, where one or more wordlines are repeatedly accessed to cause data degradation in victim rows nearby to the hammered wordlines. A memory may perform background auto-refresh operations, and targeted refresh operations where victim wordlines are refreshed. The memory may monitor access patterns to the memory in order to dynamically allocate the number of targeted refresh operations and auto-refresh operations in a set of refresh operations based on if a hammer attack is occurring and the type of hammer attack which is occurring.
 
Re: Independent Claim 19 (and dependent claim(s) 20-23), there is no teaching or suggestion in the prior art of record to provide:
 resetting an access count of a refreshing word line to an initial value in response to an auto-refresh operation or a self-refresh operation applied to the refreshing word line regardless of an instant value of the access count.

Re: Independent Claim 24 (and dependent claim(s) 25-29), there is no teaching or suggestion in the prior art of record to provide:
a word line access count (WAC) control unit, arranged to reset an access count of a refreshing word line to an initial value in response to an auto-refresh operation or a self-refresh operation applied to the refreshing word line regardless of an instant value of the access count.
 	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov